DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, and 12-21 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 4/25/2022 regarding claims 1-3, 5-9, and 12-21 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "the perimetral portion of the hollow body". There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 7 recites “a corresponding groove designed to be engaged”. The scope of “designed” is unclear. It is suggested the claim is rephrased to recite “a corresponding groove configured to be engaged”, or the like.  
Claim 8 recites “a corresponding groove designed to be engaged”. The scope of “designed” is unclear. It is suggested the claim is rephrased to recite “a corresponding groove configured to be engaged”, or the like.  
Claim 9 recites “the visor is designed to abut against an adjacent surface”. The scope of “designed” is unclear. It is suggested the claim is rephrased to recite “the visor is configured to abut against an adjacent surface”, or the like.  
	Claim 14 recites “at least one central slot designed to be engaged.” The scope of “designed” is unclear. It is suggested the claim is rephrased to recite “at least on central slot is configured to be engaged”. 
	Claim 15 is similarly rejected for depending on rejected claim 14. 
Claim 16 recites "the single holding portion". There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a flexible holding portion.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 12, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,009,561 A to Bullock (hereinafter “Bullock”).
	For claim 1, Bullock discloses a protective helmet (10) comprising: 
an outer shell (shell 16); 
a visor (20) removably coupled at sides of the outer shell (col. 4, line 59 to col. 5, line 14) by means of two fastening mechanisms (clutch assemblies 30 and protrusions 28) positioned on facing surfaces of said outer shell and said visor (fig. 3b);
characterized in that each fastening mechanism comprises complementarily shaped elements comprising a single protrusion (protrusion 28) and a single receiving seat (space between the members 36) provided in a flexible holding portion (see annotated fig. 3b below); 

    PNG
    media_image1.png
    725
    782
    media_image1.png
    Greyscale

the single protrusion being adapted to be removably fixed inside the single receiving seat by engaging the flexible holding portion (col. 4, lines 59-65), 
wherein the flexible holding portion is formed of elastic polymeric material (col. 5, lines 17-19) and wherein the flexible holding portion comprises a plurality of flexible arms (engagement prongs 48) having hook shaped distal ends adapted to enclose and hook a perimetral portion of the single protrusion (see annotated fig. 3b above).  

	For claim 2, Bullock discloses the protective helmet according to claim 1, characterized in that the single protrusion of each fastening mechanism is positioned at inner side ends of the visor and the single receiving seat of each fastening mechanism is positioned at corresponding locations of the outer shell (see element 28 in figs. 1B and 2 corresponding to clutch assembly 30 in fig. 3C). 

	For claim 3, Bullock discloses the protective helmet according to claim 1, characterized in that the single receiving seat of each fastening mechanism is provided on a recessed area of the outer shell (elongated shaped access hole 46); the single receiving seat being flush with the outer shell (see fig. 3b wherein the clutch assembly 30 is disposed within the shell 16 creating a flush external surface).  

For claim 5, Bullock discloses the protective helmet according to claim 1, characterized in that the single receiving seat of each fastening mechanism comprises a hollow body (elongated shaped access hole 46) adapted to house the single protrusion of each fastening mechanism when the visor and the outer shell are coupled to each other (see fig. 3b wherein the element 28 is housed within the hole 46).  

	For claim 6, Bullock discloses the protective helmet according to claim 5, characterized in that flexible arms are provided at the perimetral portion of the hollow body of the receiving seat (see annotated fig. 3b below).  

    PNG
    media_image2.png
    512
    620
    media_image2.png
    Greyscale


	For claim 7, Bullock discloses the protective helmet according to claim 1, characterized in that the single protrusion comprises a rounded bulge, provided at a side surface of the at protrusion (see annotated fig. 3b below); 
 
    PNG
    media_image3.png
    512
    547
    media_image3.png
    Greyscale

the flexible holding portion of the receiving seat comprising a corresponding groove designed to be engaged by the rounded bulge, when the protrusion is fixed inside the receiving seat (see annotated fig. 3b above). 

	For claim 8, Bullock discloses the protective helmet according to claim 1, characterized in that the  protrusion is provided with a blocking element, designed to be affixed in a corresponding indentation provided at the side surface of the protrusion (See annotated fig. 3b below);

    PNG
    media_image4.png
    512
    565
    media_image4.png
    Greyscale

the flexible holding portion of the receiving seat comprising a corresponding groove designed to be engaged by the blocking element, when the is fixed inside the receiving seat (see annotated fig. 3b above).  

	For claim 9, Bullock discloses the protective helmet according to claim 1, characterized in that an inner surface of the visor is designed to abut against an adjacent surface of the outer shell, when the protrusion engages the corresponding receiving seat (fig. 1a and associated description).
	For claim 12, Bullock discloses the protective helmet according to claim 1, characterized in that the hook shaped distal ends have rounded edges (see shape of prongs 48 in fig. 3B).   

	For claim 16, Bullock discloses the protective helmet according to claim 1, characterized in that the single protrusion and the single holding portion of each fastening mechanism have a circular shape (see fig 3a wherein the fastening mechanism and attachment systems have a circular shape).   

	For claim 17, Bullock discloses the protective helmet according to claim 1, characterized in that the flexible arms form a holding ring for the perimetral portion of the single protrusion of each fastening mechanism (see fig. 3B wherein the engagement prongs 48 surround and hold the lipped portions of the head of the protrusion 28). 

	For claim 18, Bullock discloses the protective helmet according to claim 1, characterized in that the single receiving seat of each fastening member is removably inserted inside a recessed area of the shell (the clutch assembly 30 is pushed through from the inside of the shell 16 to engage one of the mounting holes 54 in shell 16 and includes flange ridge 56 to engage the rim of mounting hole 54 to hold the clutch assembly 30 in place and keep it from rotating, col. 4, lines 45-50). 

	For claim 19, Bullock discloses the protective helmet according to claim 1, characterized in that the single protrusion and the flexible holding portion have a circular shape (see fig 3a wherein the fastening mechanism and attachment systems have a circular shape), and characterized in that the flexible arms form a holding ring for the perimetral portion of the single protrusion of each mechanism (see fig. 3B wherein the engagement prongs 48 surround and hold the lipped portions of the head of the protrusion 28).  
	For claim 20, Bullock discloses the protective helmet according to claim 1, characterized in that the flexible arms of the flexible holding portion made of elastic polymeric material (col. 5, lines 17-19) are configured to release the protrusion from the receiving seat (the pair of attachment protrusions 28 are integrally formed at the side portions 24 to removably attached the visor 20 to the helmet 10; col. 4, lines 15-18). 
	Bullock does not specifically disclose the protrusion is releasable in an event of impact on the visor independently from the direction along which a releasing force is applied.  However, the limitation is functional and does not positively recite a structural limitation, but instead, requires an ability to so perform and/or function. As Bullock discloses the pair of attachment protrusions 28 are integrally formed at the side portions 24 to removably attach the visor 20 to the helmet 10, there would be a reasonable expectation for the visor to release from the helmet at the attachments in an event of impact on the visor. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).

	For claim 21, Bullock discloses the protective helmet according to claim 1, characterized in that an entirety of the flexible holding portion is formed of elastic polymeric material (col. 5, lines 17-19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of US 2017/0367425 A1 to Chen (hereinafter “Chen”). 
	For claim 13, Bullock does not specifically disclose the protective helmet according to claim 1, characterized in that at least one fastener pin is positioned along a midline of an inner surface of the visor and in that at least one receiving seat is positioned at a corresponding location of the outer shell.  
However, attention is directed to Chen, teaching an analogous helmet and visor system (see paras 0015-0020 and figs. 2 and 3 of Chen). Specifically, Chen teaches a centrally mounted coupling member 11 (considered as equivalent to a fastener pin) for attaching the visor 10 to the centrally mounted location on a helmet in addition to two lateral coupling members 11 and 31 (see figs. 2 and 3 of Chen). Figure 1 shows the visor 10, paragraph 19 discloses the first coupling members 11 are respectively set in the first adjustment hole 14 and the second adjustment holes 15, and paragraph 21 discloses the male and female coupling members 11 and 31 are detachably coupled to selective secure the visor 10 to the helmet. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Bullock would be modified to provide at least one fastener pin positioned along a midline of an inner surface of the visor, with at least one receiving seat positioned at a corresponding location of the outer shell as an additional fastening mechanism for purposes of providing an additional securement location for the visor, as taught by Chen, and for retaining the visor’s central or midline portion to the helmet’s outer shell. 

	For claim 14, the modified Bullock teaches the protective helmet according to claim 13, characterized in that the at least one receiving seat is provided with at least one central slot designed to be engaged by the at least one fastener pin (after modification, Bullock’s helmet includes the centralized receiving seat comprising the clutch assembly 30 and the protrusion 28 for adjustment and removal of the visor, also see discussion for claim 13 above).  
	
	For claim 15, the modified Bullock teaches the protective helmet according to claim 14, characterized in that the central slot is contoured so that the at least one fastener pin is suitable for engaging the at least one receiving seat in different positions, so as to allow the visor to be adjusted with respect to the outer shell (although not specifically disclosed, the contoured shape of the outer shell 16 of Bullock with the modified centralized receiving seat would permit adjustment along the shape of the shell, also see col. 4, lines 50-58 of Bullock teaching the grommet access holes can be adjusted to engage with and limit the rotation of the prongs). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732